Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,432,659. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,986,119. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.         Claims 1-17 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. These are “system” claims without showing any tangible or hardware elements in the body of the claims. Therefore, it is evidentiary that these “system” claims do not comprises any tangible components or hardware elements. For example, “a database server” and “a protocol stack comparator module” are just software module, not any hardware or tangible module. Hence, the “system” is reasonably interpreted by one of ordinary skill as just software, it is a system of software, per se. The function of the system is just software not any hardware. Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. Similarly, computer programs module claimed as computer instructions per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs modules do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions.  So, it does not appear that a claim reciting software module with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stuntebeck et al hereafter Stuntebeck (US pat. App. Pub. 20130254889) and in view of PAEK (US pat. App. Pub. 20150127817) and further in view of Fan et al hereinafter Fan (US pat. 9329805).    
5.	As per claims 1, 18, and 20, Stuntebeck discloses  a system, a method, and product comprising: a database server; and a protocol stack comparator module coupled to the database server and configured to: receive from each implementation in a pair of implementations a requested database activity (paragraphs: 4, 11-13, 18-20; wherein it emphasizes collecting the information in regards several implementation of application download or software installation of database activities); compare the requested database activity received from each implementation in the pair of implementations, to determine when an input is to be passed to the database server based at least in part on configuration of rules for a protocol stack and for the requested database activity; and transmit the input to the database server (paragraphs: 29, 33-35, 37-39, 41-44; wherein it elaborates comparing the collected database activities in regards of each implementation of application download or software installation to determine when a alert or notification should be generated to management server based on database activities). Although, Stuntebeck discusses about considering the different protocols for software installation. He does not specifically mention comparison rules for a protocol stack. However, in the same field of endeavor, PAEK discloses comparison rules for a protocol stack (paragraphs: 7, 37-40, 60-65). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated PAEK’s teachings of comparison rules for a protocol stack with the teachings of Stuntebeck, for the purpose of effectively protecting the software implementation from any unauthorized intruders.  
Although, Stuntebeck discusses about of implementations a requested database activity. However, in the same field of endeavor, Fan more specifically discusses about requested database activity (2:15-67, 3:45-67, 4:1-37, 5: 11-45). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Fan’s teachings of requested database activity with the teachings of Stuntebeck, for the purpose of effectively securing the application implementation from any suspicious database.  
6.	As per claim 2, and 19, Stuntebeck discloses the system, and the method wherein the requested database activity each comprises a request sent from each of the implementations in the pair of implementations (paragraphs: 15, 28).
7.	As per claim 3, Stuntebeck discloses the system, further comprising receiving the request and sending to each of is the pair of implementations a corresponding communication determined based at least in part on the request (paragraphs: 31, 44).
8.	As per claim 4, Stuntebeck discloses the system, wherein: the comparison rules are used to determine a statistical mode; and the input is determined based at least in part on a determination that an outlier included in the requested database activity deviates from the statistical mode (paragraphs: 24, 37).
9.	As per claim 5, Stuntebeck discloses the system, wherein the coupling between protocol stack comparator module and database server comprises one or more of: a network interface, an application programming interface, and a user interface (paragraphs: 17, 29).
10.	As per claim 6, Stuntebeck discloses the system, wherein the coupling between protocol stack comparator module and database server comprises an internal interface of a host on which at least a subset of implementations comprising said pair of implementations are deployed (paragraphs: 11, 43).
11.	As per claim 7, Stuntebeck discloses the system, wherein the pair of implementations comprises a subset of a set of available implementations and the protocol stack comparator module is configured to determine the subset (paragraphs: 27, 32).
12.	As per claim 8, Stuntebeck discloses the system, wherein the protocol stack comparator module is configured to compare the requested database activity received from each implementation in the pair of implementations at least in part by performing a byte by byte comparison of raw data comprising said requested database activity (paragraphs: 22, 36).
13.	As per claim 9, Stuntebeck discloses the system, wherein the protocol stack comparator module is configured to compare the requested database activity at least in part by determining a semantic content of each of said requested database activity and comparing the semantic content (paragraphs: 12, 18).
14.	As per claim 10, Stuntebeck discloses the system, wherein the semantic content is determined at least in part by one or more previous requested database activity (paragraphs: 19, 30).
15.	As per claim 11, Stuntebeck discloses the system, wherein the semantic content is determined at least in part by a current network session state of a network session with which the requested database activity are associated (paragraphs: 23, 35).
16.	As per claim 12, Stuntebeck discloses the system, wherein the protocol stack comparator module is configured to compare the requested database activity at one or more protocol stack layers comprising or otherwise associated with each requested database activity (paragraphs: 40, 42).
17.	As per claim 13, Stuntebeck discloses the system, wherein the protocol stack comparator module is further configured to determine, based at least in part on the comparison, a response to be provided to a requestor associated with requested database activity (paragraphs: 34, 49).
18.	As per claim 14, Stuntebeck discloses the system, wherein the protocol stack comparator module is further configured to participate actively in an interaction between a client with which the requested database activity is associated and said pair of implementations (paragraphs: 25-26).
19.	As per claim 15, Stuntebeck discloses the system, wherein the active participation includes terminating a connection with one or both of said client and said pair of implementations (paragraphs: 33, 48).
20.	As per claim 16, Stuntebeck discloses the system, wherein the active participation includes exchanging with the client one or more keys required to access content data comprising the request (paragraphs: 39, 47).
21.	As per claim 17, Stuntebeck discloses the system, wherein the requested database activity comprises a connection request, the mode response comprises a rejection of the connection request, and the protocol stack comparator module is further configured to identify an implementation that accepted the connection request for further evaluation to determine whether a backdoor vulnerability is present (paragraphs: 41, 50, 51).
Citation of References
22. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
OGRINZ (US pat. app. Pub. 20150294110): discusses  a system for monitoring application development standards. The system, method, and computer program product are configured to access application code on a server associated with a network, wherein the application code is installed on the server; scan the application code to identify applications that are integrated into the application code; identify products in the application code based on the scan, wherein the products are identified based on a textual analysis of the application code; compare the products identified in the application code to a list of non-allowed products; identify non-allowed products in the application code based on the comparison of the products to the list; determine an allowed product as an alternative to the non-allowed product; and provide a report to a user comprising the non-allowed product and the alternative allowed product.
Vidal et al (US pat. App. Pub. 20110296390): elaborates that client machine can host a set of installed software packages, including operating system, application, and/or other software. A package manager installed on the client machine can track the installed package complement, and updates available for those packages. To verify that a target of a package update is prepared and in the correct state to receive the update, the package manager inventory the set of package objects installed on the client machine. The resulting sum can be reported to a remote management platform, such as a package server. The counted package objects can be the packages themselves, and/or their set of component files. Machines having a package sum that does not match an expected target number can have a package re-installation performed, and/or other diagnostics carried out.   
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436